Citation Nr: 0211629	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The bilateral hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records reflect no finding indicative of 
hearing loss.  The service administrative records show that 
the veteran was a light artillery gun crewman.  His campaigns 
include Normandy, Northern France, the Ardennes, Rhineland, 
and Central Europe.  His citations include the Combat 
Infantryman Badge. 

Of record is a September 1998 private audiological 
examination report which shows mild to profound sensorineural 
hearing loss in both ears.  Pure tone thresholds at the 
frequencies tested were 75 decibels in the right ear and 47 
decibels in the left ear.  The speech discrimination was 0 
percent correct in the right ear and 72 percent correct in 
the left ear.

Of record are two October 1999 statements from a private 
physician is to the effect that the veteran had extensive 
exposure to artillery noise during World War II. He did not 
wear any hearing protection.  Since that time he had hearing 
loss which progressed over the years.  The impression was 
severe sensorineural hearing loss undoubtedly worsened by his 
significant exposure during World War II.  The physician 
stated that the artillery exposure accounted for the majority 
of the veteran's hearing loss.

Received in October 1999 were statement from the veteran's 
brother who indicated that the veteran's hearing was OK until 
after he came home from the war.  His hearing loss became 
worse a little at a time.  Also received was a statement from 
a friend who had known the veteran for 53 years and who 
indicated that the veteran had been hard of hearing and that 
it was getting worse.

A hearing was held at the RO in September 1999.  At that time 
the veteran testified concerning his inservice noise exposure 
and his hearing loss.  His daughter also provided testimony.

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. The 
final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard, the veteran was notified in the statement of 
the case, the supplemental statements of the case, and in a 
July 2001 letter from the RO to the veteran of the 
requirements necessary to establish his claim and the 
contents of the VCAA. 

In view of the determination in this case the Board finds 
that all necessary evidence has been obtained.  Consequently, 
the Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

In this regard the lay statements and testimony regarding the 
inservice noise exposure and the development of his hearing 
loss are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record shows that the 
veteran was exposed to extensive acoustic trauma during his 
many campaigns in World War II.  The first clinical evidence 
of bilateral hearing loss was in 1998.  However, tat that 
time the hearing loss was described as profound.  

Additionally, his private physician indicated that a 
significant portion of the hearing loss was caused by the 
inservice noise exposure.  The Board concurs.  Accordingly, 
service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

